Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (JP 2002330286) Machine Translation.
	

1. An information processing apparatus configured to perform information processing on a target ("MFP" [FIG. 1] to perform processing on a target is a sheet of media such as paper) , the information processing apparatus comprising: one or more processors ("CPU 71" [FIG. 2]) ; and one or more memories ("ROM 72", RAM 73” [FIG. 2]) storing program instructions that cause the one or more processors to perform a plurality of processes, the plurality of processes including a first process of adding information to the target ("an image forming unit for forming a toner image of the read image on an image carrier, and a transfer for transferring the toner image onto a recording sheet.  Means, fixing means for fusing and fixing the toner image to the recording paper by a heat roller" [0006]) and a second process of obtaining the information (“there is provided a reading unit for reading an image" [0006]) ; control each of the plurality of processes ("control unit" [0006]) ; and perform a correcting process of concurrently performing corrections with respect to the plurality of processes (“the control means of the image processing apparatus starts heating control to set the fixing means to the operating temperature simultaneously with turning on the power supply, and immediately thereafter starts the shading correction means." [0006] .  This feature “makes it possible to perform image reading without turning on the power of the image processing apparatus and waiting for the temperature of the fixing device to rise” [0006].  The reading processing and the heating up of the fixing device are controlled concurrently.)
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The information processing apparatus according to claim 1, wherein in the correcting process, the program instructions further cause the one or more processors to perform a correction with respect to a process of the plurality of processes without using information obtained from another process of the plurality of processes (The shading correction is performed independently from the heating of the fixer [0006]).
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. An image forming apparatus (“The image forming section D” [0013] upper middle portion of FIG. 1) configured to form an image on a recording medium, the image forming apparatus comprising the information processing apparatus according to claim 1, wherein the first process includes an image forming process of forming the image ("fixing” the image onto the paper [0006]) , and the second process includes a reading process of reading the image ("shading correction" for reading the image [0006]) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The image forming apparatus according to claim 3, wherein the program instructions further cause the one or more processors to determine a type of a correction with respect to the reading process in accordance with a time required to perform a correction with respect to the image forming process (“Even if the temperature inside the machine rises and the CCD and the processing circuit are affected while the fixing device reaches a temperature at which the fixing device can fix and is stable, the shading correction is performed again, and the correction value is replaced with the correction value according to the state. In addition, optimal image reading is maintained." [0006].  The time it takes to heat up the fixer determines the time in which the shading correction can be repeated) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The image forming apparatus according to claim 3, wherein the program instructions further cause the one or more processors to perform the image forming process on the basis of a print job, and concurrently perform corrections with respect to the image forming process and the reading process, before performing the image forming process on the basis of the print job (The shading correction is performed initially when the fixer is not up to temperature so that the image can be read, when the fixer is up to temperature, the printing process is enabled, and the shading correction is preformed again to compensate for the temperature increase due to the fixer temperature. [0006]) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8-12.  The method of claims 8-12 have been analyzed in view of the method of Baba in FIGs 5 and 6 and further in view of claims 1-5 respectively.
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claims are rejected.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Baba et al. (JP 2002330286) Machine Translation in view of Anezaki (US 2018/0262639 A1).

7. Baba teaches:  The image forming apparatus according to claim 3, wherein the reading process includes a first reading process of reading an image formed on a first side of the recording medium.
Baba does not explicitly teach: a second reading process of reading an image formed on a second side of the recording medium, the second side being different from the first side, and the program instructions further cause the one or more processors to concurrently perform corrections with respect to the image forming process, the first reading process, and the second reading process.
However, Anezaki teaches:
a second reading process of reading an image formed on a second side of the recording medium, the second side being different from the first side, and the program instructions further cause the one or more processors to concurrently perform corrections with respect to the image forming process, the first reading process, and the second reading process (In this configuration, reading sections 202 are each provided on the lower side and the upper side of the conveying path of sheet S inside image reading apparatus 2. Lower reading section 202A reads information on images formed on the lower side of sheet S inside image reading apparatus 2. Upper reading section 202B is positioned on the downstream side of lower reading section 202A in the conveying direction and reads information on images formed on the upper side of sheet S inside image reading apparatus 2 [0102] as shown in FIG. 9).  The read information can be concurrently fed back to perform corrections.
It is known that both the front and back sides of a sheet having images are read using a front and back side scanner.  The process of correcting an image forming apparatus using a first reading process and a correction to the image forming process can be modified by Anezaki to include a second reading process in addition to the first reading process.  Concurrent corrections to the reading process by Baba can be applied to Anezaki’s second reading process.
The motivation for the combination is provided by Anezaki: “an image reading apparatus that reads images formed on sheets and feeds back the read information to the image forming apparatus such that colors, positions, and magnifications, for example, of the images are set to correct values.” [0004].  The motivation for the combination is to provide a front and back scanner to be used for calibration for an image forming apparatus.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

14.  The method of claim 14 has been analyzed in view of the method of Baba in FIGs 5 and 6 and further in view of claim 7.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Allowable Subject Matter

Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest reference of record is Baba et al. (JP 2002330286).  In the Applicant’s claims 6 and 13, the reference of Baba does not teach: determining whether it is necessary to perform a correction with respect to the reading process before performing a correction with respect to the image forming process.   Baba fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Furuta (US 2017/0280001 A1)

Abstract

An image forming apparatus, including: a light source including a plurality of light emitting points and configured to emit light beams; a photosensitive member configured to rotate in a rotation direction so that a latent image is formed thereon with the light beams; a rotary polygon mirror configured to rotate around a rotation axis and having a plurality of mirror faces each configured to deflect the light beams so that the photosensitive member is scanned with the light beams; a detector configured to detect temperature; and a correction unit configured to correct image data of an input image by using a deviation amount, in the rotation direction of the photosensitive member, of the light beams deflected by each of the plurality of mirror faces, wherein the correction unit obtains the deviation amount according to the temperature detected by the detector.

And “being capable of correcting positional deviation and correcting local shading simultaneously while maintaining density of the input image” [0078].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675